     Case 2:20-cv-00057-GZS Document 1 Filed 02/18/20 Page 1 of 5                         PageID #: 1



                                   UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF MAINE

LISA LENNAN,                    )
                                )
         Plaintiff              )
                                )
v.                              )                               Civil Action Docket No:
                                )
HEALTHCARE SERVICE GROUP, INC., )
                                )
         Defendant.             )

                                          NOTICE OF REMOVAL

           Defendant, Healthcare Services Group, Inc.,1 (“Defendant”), by counsel and pursuant to

28 U.S.C. § 1441, et seq., requests removal of a civil action commenced in the Cumberland

County Superior Court, titled Lisa Lennan v. Healthcare Service Group, Inc., Civil Action

Docket No. CV-19-439. In support of removal, Defendant respectfully states:

           1.      Plaintiff commenced this action by filing a Complaint in Maine Superior Court,

Cumberland County, on or about November 5, 2019, a copy of which is attached as Exhibit A to

the Declaration of James R. Erwin (“Erwin Declaration”).

           2.      On January 30, 2020, legal counsel for Defendant accepted service of the

Complaint in this action.

           3.      Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely as it has been

filed with this Court within thirty (30) days after receipt of service of Plaintiff’s Complaint by

Defendant.

           4.      This Court has original jurisdiction of this action pursuant to 28 U.S.C. § 1332(a)

and thus the action may therefore be removed to this Court pursuant to 28 U.S.C. §§ 1441(b) and

1446(a).


1
    Erroneously captioned as “Healthcare Service Group, Inc.”


11711357.1
   Case 2:20-cv-00057-GZS Document 1 Filed 02/18/20 Page 2 of 5                      PageID #: 2



         5.    The United States District Court for the District of Maine is the federal judicial

district encompassing the Superior Court of Cumberland County, Maine, where this suit was

originally filed. Venue, therefore, is proper in this district under 28 U.S.C. § 1441(a).

         5.    Defendant desires to remove this action to this Court.

         6.    As the following facts demonstrate, this is a civil action arising between citizens

of different states and in which the matter in controversy as against the Defendant exceeds the

sum of $75,000.00 exclusive of costs and interest:

               (a)     Plaintiff resides in the State of Maine. (Compl., ¶ 1).

               (b)     Defendant Healthcare Services Group, Inc. is a company formed under the

                       laws of the State of Delaware, with its principal place of business within

                       the Commonwealth of Pennsylvania.

               (c)     Therefore, this action involves a controversy between citizens of different

                       states.

               (d)     In her Complaint, Plaintiff alleges that she was wrongfully terminated in

                       violation of the Maine Whistleblower Protection Act. (Compl., ¶¶ 25-30).

               (e)     Plaintiff seeks damages, including general and non-economic damages,

                       economic damages, pre-judgment and post-judgment interest, lost wages,

                       punitive damages, and reasonably attorney’s fees and costs (Compl., p3)

                       (“Wherefore” clause following ¶ 30).

               (f)     Under 5 M.R.S. § 4613(8)(e)(iv), the sum of compensatory and punitive

                       damages for actions alleging intentional employment discrimination,

                       including violations of the Maine Whistleblower’s Protection Act, against

                       employers with more than 500 employees may not exceed $500,000.




11711357.1                                       2
   Case 2:20-cv-00057-GZS Document 1 Filed 02/18/20 Page 3 of 5                     PageID #: 3



               (g)     Plaintiff alleges that she has complied with all administrative requirements

                       and received a right-to-sue letter from the Maine Human Rights

                       Commission. (Compl., ¶ 24). Therefore, Plaintiff may seek attorneys’

                       fees under 5 M.R.S. § 4614. See 5 M.R.S. § 4622 (limiting right to

                       recover attorneys’ fees when plaintiff does not first file a charge with the

                       Commission).

               (h)     Therefore, the amount in controversy as between Plaintiff and Defendant

                       exceeds $75,000, exclusive of costs and interest.

         7.    Pursuant to 28 U.S.C. § 1446(a), copies of the Complaint, Summons, and other

papers served on Defendant are attached, being all the process, pleadings, and orders served

upon Defendant.

         8.    Pursuant to 28 U.S.C. § 1446(d), Defendant this day is filing a copy of the Notice

of Removal with the Cumberland County Superior Court, and sending copies of the notice to

Plaintiff’s counsel.

         WHEREFORE, Defendant respectfully requests that the above-captioned action be

removed from the Cumberland County Superior Court to this Court.

Dated: February 18, 2020                              /s/ James R. Erwin
                                                      James R. Erwin

                                                      Pierce Atwood LLP
                                                      Merrill’s Wharf
                                                      254 Commercial Street
                                                      Portland, Maine 04101
                                                      207-791-1100
                                                      jerwin@pierceatwood.com




11711357.1                                       3
   Case 2:20-cv-00057-GZS Document 1 Filed 02/18/20 Page 4 of 5        PageID #: 4




                                          /s/ Kenneth D. Kleinman
                                          Kenneth D. Kleinman
                                          Pennsylvania Bar No. 31770
                                          (Pro Hac Vice Pending)

                                          /s/ Alexander V. Batoff
                                          Alexander V. Batoff
                                          Pennsylvania Bar No. 318778
                                          (Pro Hac Vice Pending)

                                          Stevens & Lee
                                          1818 Market Street, 29th Floor
                                          Philadelphia, PA 19103
                                          215-575-0100
                                          kdk@stevenslee.com
                                          avb@stevenslee.com

                                          Counsel for Defendant
                                          Healthcare Services Group, Inc.




11711357.1                            4
  Case 2:20-cv-00057-GZS Document 1 Filed 02/18/20 Page 5 of 5                  PageID #: 5



                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MAINE

                                CERTIFICATE OF SERVICE

       I hereby certify that on February 18, 2020, I served a copy of the Notice of Removal by

email and U.S. Mail, postage prepaid and addressed to the following:

Guy D. Loranger, Esq.
Law Office of Guy D. Loranger
1 Granny Smith Court; Suite 3
Old Orchard Beach ME 04064

Dated: February 18, 2020                           /s/ James R. Erwin
                                                   James R. Erwin

                                                   Pierce Atwood LLP
                                                   Merrill’s Wharf
                                                   254 Commercial Street
                                                   Portland, Maine 04101
                                                   207-791-1100
                                                   jerwin@pierceatwood.com

                                                   Counsel for Defendant
                                                   Healthcare Services Group, Inc.




                                               5
